Citation Nr: 0410802	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-15 186	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-polio syndrome.  


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from October 1966 to December 1992.  
His claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance with 
regard to his claim. 

2.  The veteran's post-polio syndrome is related to his active 
service.


CONCLUSION OF LAW

Post-polio syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
and its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003) are applicable to the veteran's 
claim.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision herein constitutes a complete grant of the 
benefit sought on appeal.  As such, the Board finds that no 
further action is required to comply with the VCAA and the 
implementing regulations.

II.  Analysis of Claim

The veteran claims that he developed post-polio syndrome secondary 
to a physically demanding and stressful military life.  He reports 
working extremely long hours for sustained periods of time during 
service, including in wartime conditions.  He identifies 
activities such as moving heavy military equipment and supplies, 
helping to erect and disassemble temporary buildings at deployed 
locations, participating in rigorous training programs (including 
the Air Force's aerobics program) and running 500 miles per year 
from 1974 to 1992.  In light of this history he seeks service 
connection for post polio syndrome.

Service connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Subsequent 
manifestations of a chronic disease in service, however remote, 
are to be service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Post-service medical documents of record, including treatment 
records from Wright-Patterson U. S. Air Force Medical Center, 
dated from 1995, reports from Thomas K. Watanabe, M.D., at 
Cincinnati University Hospital, dated from 1999, and a report of a 
VA general medical examination conducted in October 2001, 
establish that the veteran currently has post-polio syndrome.  The 
question thus becomes whether that disease is related to the 
veteran's active service.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111 (West 2002).

In this case, as previously indicated, the veteran entered into 
service in October 1966.  During an examination conducted prior to 
entrance, in March 1966, the veteran reported none of the symptoms 
later attributed to diagnosed post-polio syndrome and that disease 
was not noted on the entrance examination report.  Thereafter, 
during a periodic service examination conducted in November 1991, 
the veteran reported that he had had polio in 1947 (at 3 years of 
age), prior to entering service.  The veteran did not report, and 
the examiner did not note, post-polio syndrome or symptoms related 
thereto having existed prior to entrance into active service.  
During a retirement examination conducted in November 1992 the 
veteran again reported a history of polio prior to service.  The 
veteran also reported a current increase in the level of stiffness 
and aching he experienced after regular exercise.  The examining 
physician noted that the veteran had been hospitalized for polio 
as a child for two weeks and then had had a fair recovery.  The 
examining physician then expressed the belief that the veteran's 
reports of stiffness and aching were believed to be related to his 
polio.

The Board finds that although the aforementioned examinations 
clearly and unmistakably establish that the veteran had polio 
prior to service entrance, such records do not contain any 
competent evidence that post-polio syndrome was existent and 
manifest prior to entrance onto active duty.  In fact, the 
available evidence is consistent in noting the veteran's good 
recovery from polio in 1947 without symptoms or problems for many 
years, to include throughout several decades of active service.  
The Board thus concludes that the veteran is presumed sound with 
respect to post-polio syndrome at the time of service entrance.

The Board continues to note that the claims file contains service 
medical records confirming that, in service, the veteran undertook 
the physically demanding activities he claims to have resulted in 
his post-polio syndrome.  The claims file also contains a report 
of VA examination conducted in October 2001, in which an examiner 
relates the symptomatology attributed to diagnosed post-polio 
syndrome, symptoms first noted and documented during the veteran's 
active service, to the veteran's in-service activities.  In 
addition to this evidence, the veteran has submitted copies of 
multiple articles written by physicians, including The Post-Polio 
Letter, The Postpolio Syndrome, The Cause and Treatment of Post-
Polio Fatigue, Stress and "Type A" Behavior as Precipitants of 
Post-Polio Sequelae: The Felician/Columbia Survey, and A Letter to 
a Polio Survivor, which address the correlation between the 
overuse of affected muscles and stress associated with a dynamic 
lifestyle and post-polio syndrome.  These articles suggest that 
symptoms such as stiffness and aching are attributable to post-
polio syndrome.  Although the veteran may have been predisposed to 
developing post-polio syndrome as a result of his having had polio 
as a child, the fact remains that he was healthy and without 
evidence of post-polio syndrome at the time of entrance onto 
active duty and for any years thereafter, and, the symptoms later 
attributed to a diagnosis of post-polio syndrome were first 
manifested during active duty.  

In light of this evidence, the Board finds that the veteran's 
post-polio syndrome is related to his active service, 
particularly, his physically demanding military life and the 
evidence supports a grant of service connection in this case.


ORDER

Service connection for post-polio syndrome is granted.  



	                        
____________________________________________
	J. M Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



